MEMORANDUM ***
Nedal Shahwan appeals his conviction for willfully and knowingly making a false statement on a passport application in violation of 18 U.S.C. § 1542. We affirm.
The defense theory at trial was that Shahwan believed his mother’s recent account of his history; this made the real issue, as Shahwan’s counsel put it, whether he knew his mother’s story was false when he submitted the passport application. While we do not agree with the government that Shahwan’s 1997 Form 1-485 application based on his marriage to a United States citizen and related documents are inextricably intertwined with the charged offense, we cannot say that the district court abused its discretion in admitting the application, all of the documents that Shahwan produced at the hearing officer’s request, and evidence related to its disposition for the limited purpose of showing motive and intent. This evidence sheds light on Shahwan’s motive and intent in making the very different statements he made on his passport application, and in trying to stay in this country. Thus, the documents and testimony about the disposition were admissible under Fed.R.Evid. 404(b) for the limited purpose the district court permitted. See, e.g., United States v. Dhingra, 371 F.3d 557, 566 (9th Cir. 2004); United States v. Hicks, 217 F.3d 1038, 1046-47 (9th Cir.2000). Although the basis for denying the application — insufficient evidence of a bona fide marriage under the immigration laws — itself had no tendency to prove an element at issue in Shahwan’s trial, the court instructed the jury that whether the reasons for the disposition were right or wrong was not relevant and should not be considered. We presume jurors follow the court’s instructions, and did not consider the 14185 evidence for more than the limited purpose allowed. Nor does it appear that evidence relating to the 1-485 application was unduly prejudicial even though many of the documents bore on the bona tides of Shah-wan’s prior marriage; Shahwan himself submitted all of them, and there is nothing inherently inflammatory about any of them.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.